DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because one reference character is being used to designate more than one component on multiple occasions. See table 1 below for the occasions found by Examiner. 
Table 1
Reference Number
Specification Location
Recitation
1
Page 1, Paragraph 5
Page 1, Paragraph 5
Hip hinge assembly
Thigh supporting unit

2
Page 1, Paragraph 4
Page 1, Paragraph 5
Page 2, Paragraph 1
Page 2, Paragraph 4
Page 3, Paragraph 8
Hip shell
Disks
Waist shell
Hip orthosis
Control plates

4
Page 1, Paragraph 5
Page 3, Paragraph 8
Page 5, Paragraph 1
Hip hinge assembly
Trapezoidal button
Push button

5
Page 1, Paragraph 5
Page 2, Paragraph 3

First push button
Pivot placement
6
Page 1, Paragraph 5
Page 2, Paragraph 3
Second push button
Pivot placement

11
Page 1, Paragraph 4

Page 3, Paragraph 4

Force multiplying connector cord
Tightening cord
12
Page 1, Paragraph 4
Page 2, Paragraph 1
Page 2, Paragraph 1

Flexible waist band
Waist support unit
Waist-band


Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: [Fig. 7, Ref. 1], [Fig. 7, Ref. 3], [Fig. 7, Ref. 7], [Fig. 7, Ref. 8], [Figs. 2 & 7, Ref. 9], [Figs. 2 & 7, Ref. 10], [Fig. 7, Ref. 11], [Fig. 7, Ref. 12], [Fig. 7, Ref. 13], [Fig. 7, Ref. 14], [Fig. 7, Ref. 15], [Figs. 7 & 8, Ref. 16], [Figs. 6 & 7, Ref. 17], and [Fig. 7, Ref. 18]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: the number “7” in line 1 should be removed, and the recitation “with a circular openings” in line 2 should read “with circular openings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the thigh support shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior referenced “thigh support shell,” so it is unclear what the recitation is referring to. This rejection may be overcome with language such as “the thigh support pad”. Additionally, in claim 2, the recitation “a leg adjuster” in line 2 causes the claim to become unclear as it is not clear whether this leg adjustor is the same as the leg adjustor in claim 1 or a new leg adjuster. This rejection may be overcome with language such as “the leg adjustor”.
Claim 4 recites the limitation "the cold therapy bladder" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no prior referenced “cold therapy bladder” so it is unclear what the recitation is referring to. This rejection may be overcome by amending the recitation of “a cold therapy that” in line 1 of claim 3 to “a cold therapy bladder that”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Paaske et al. (US 2013/0178775) in view of Marlin et al. (US 2015/0230943).

Regarding claim 1, Paaske discloses a hip orthosis (Fig. 1; a low profile multi-component orthosis 2) comprising: a flexible waistband for adjustably conforming to a waist of a user (Fig. 1-Fig. 2; an adjustable waist band unit 12) including first and second waist segments (Fig. 1; a first waist band segment 16 and a second waist band segment 18) and a force multiplying connector for adjusting a displacement distance between respective ends of the first and second waist segments to provide a tightening of the first and second waist segments about the waist of the user to enable a lateral force to be applied to the user; (Fig. 5A; a force multiplying connector post and pulley system 14; [0037]) a hip shell (Fig. 1; a removable hip support unit 5) is removably attached to the flexible waistband by flexible straps (Fig. 1; a flexible fastening strap 22) with one of a hook and nap material for attaching to a surface of the flexible waistband with a complimentary surface to enable an adhering of the hip shell to the flexible waistband; (Fig. 2; [0034], “a flexible fastening strap 22, for example of a hook and nap material, can strongly adhere to an exterior surface of the waist band 12”) and later in the claim, a hip hinge assembly (Fig. 1; a hinge 40; A releasable ball joint member 42) and even further in the claim, a thigh support unit (Fig. 1; the thigh support unit 10) which is attached to a leg adjuster (Fig. 1; an adjustable extension unit 8) extending downward from the hip hinge assembly; and the thigh support unit includes an upper thigh support pad (Fig. 8; A soft and washable compression fabric pad 58) attached by one of a hook and nap material to a pad having a complimentary nap material or hook for adhering to the upper thigh support pad ([0048], “An interior side of the compression fabric pad 58 has a nap configuration 60 for removably adhering to a pair of hook pads 62 attached to the paddle member 56.”) and a lower thigh support pad configured to conform to the user's thigh (Fig. 1; a washable compression pad 70 for contacting the user's thigh) with a central space for permitting vertical movement of the leg adjustor (Fig. 2; [0050]).
Paaske does not disclose a first push button for hip adjustment of abduction and adduction between the hip shell, a push button release of locking pins for setting flexion and extension movement of the user's leg, and a second push button for hip adjustment of abduction and adduction between the hip hinge assembly.
However, Marlin discloses a first push button for hip adjustment of abduction and adduction between the hip shell (Marlin: Fig. 5; a first positioning member 146; [0011], “the adjustability of the prosthetic joint can be actuated by a simple mechanical feature (e.g. buttons)”), a push button release of locking pins for setting flexion and extension movement of the user's leg ([0189], “Typically, the user of the prosthetic device adjusts the prosthetic joint 100 by utilizing the positioning members 146, 148. By depressing the positioning members 148, 148 the prosthetic joint changes from the locked configuration to the unlocked configuration, as described herein.”), and a second push button for hip adjustment of abduction and adduction between the hip hinge assembly (Fig. 5; a second positioning member 148).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have incorporated a first and second push button with the hip orthosis of Paaske as taught by Marlin. A skilled artisan would have been motivated to do so because Marlin teaches that push buttons may be added to an orthopedic device so that a joint may be locked and unlocked on demand. (Marlin: [0011]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devices that assist in the rotation and support of joints.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paaske et al. (US 2013/0178775) in view of Marlin et al. (US 2015/0230943) as applied to claim 1 above, and further in view of Petursson et al. (US 2018/0116852).

Regarding claim 2, Paaske as modified in claim 1, discloses a later part of the claim, wherein one of a hook or nap material is attached to the leg adjuster and the other of the hook or nap material is attached to the thigh support unit (Fig. 8; [0048], “An interior side of the compression fabric pad 58 has a nap configuration 60 for removably adhering to a pair of hook pads 62 attached to the paddle member 56.”).
Paaske does not disclose the hip orthosis of claim 1 further including a flexible plastic spacer, extending below the thigh support shell with a circular openings to extend between a leg adjuster and the upper thigh support pad, wherein the flexible plastic spacer enables an initial adhesion between the hook and nap material through the openings, while enabling a further vertical movement until the proper vertical position is reached, and the flexible plastic spacer can be removed to provide a firm attachment over a larger surface adhesion of hook and nap material.
However, Petursson discloses a flexible plastic spacer (Figs. 6A & 6B; [0112], “The belt segment 170 is preferably a stretchable plastic material”; The first and second straps 112, 114), extending below the thigh support shell with a circular openings to extend between a leg adjuster and the upper thigh support pad (Figs. 6A & 6B; [0107], “the length adjustment system 150 includes a section having a plurality of openings 152”), wherein the flexible plastic spacer enables an initial adhesion between the hook and nap material through the openings, while enabling a further vertical movement until the proper vertical position is reached (This recitation comes as a result of combining Petursson with Paaske as the hook and nap of Paaske would be applied through the openings of Petursson when combined.), and the flexible plastic spacer can be removed to provide a firm attachment over a larger surface adhesion of hook and nap material (Fig. 2; [0083], “A first strap 112 having a first end slidably connects to the first shell 102 and a second end is removably anchored to the second shell 104”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have incorporated a flexible plastic spacer to the hip orthosis of Paaske as taught by Petursson. A skilled artisan would have been motivated to do so because Petursson teaches adding a length adjustment system to a joint support device so that it is easy for users to apply and adjust the device. (Petursson: [0019]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to devices that assist in the rotation and support of joints.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Paaske et al. (US 2013/0178775) in view of Marlin et al. (US 2015/0230943) as applied to claim 1 above, and further in view of Lowe et al. (US 2014/0142473).

Regarding claim 3, Paaske as modified in claim 1, does not discloses the hip orthosis of claim 1 further comprising a cold therapy that can receive a flow of cold water, that is attached to the hip orthosis for enabling an application of cold therapy to the user.
However, Lowe discloses a cold therapy that can receive a flow of cold water (Fig. 1; a therapy wrap 30; [0013], “As used herein, "wrap" is to be understood as generally used in the art of temperature-controlled therapy”; [0122], “the heat exchanger is fluid bladder 37 for circulating a heat exchange medium such as ice water”), that is attached to the hip orthosis for enabling an application of cold therapy to the user ([0125], “The exemplary sleeve also includes a fastener for holding the wrap device in the desired location on the animate body.”; the device is capable of being attached to a hip orthosis and enabling an application of cold therapy to the user would be the expected result after combination).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have incorporated a cold therapy device with the hip orthosis of Paaske as taught by Lowe. A skilled artisan would have been motivated to do so because Lowe teaches adding a cold therapy device to a joint support device so that the therapy wrap may provide treatment to an anatomical body part. (Lowe: [0026]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to therapeutic devices commonly used in joint treatments.

Regarding claim 4, Paaske as modified in claim 3, does not disclose the hip orthosis of claim 3 further comprising, the cold therapy bladder is formed of a thin and pliable metal frame that can be bent to conform to the user's body that is to receive the cold therapy.
However, Lowe discloses the cold therapy bladder is formed of a thin and pliable metal frame (Fig. 9; reinforcement members 101; [0202], “Suitable materials for the reinforcement member include, but are not limited to, metals, alloys, thermoplastics, ceramics, shape memory materials (e.g. nickel titanium), open cell foam, "scrubby pad", and more.”) that can be bent to conform to the user's body that is to receive the cold therapy ([0204], “allow bending to a predetermined angle but resist further local bending”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have incorporated a cold therapy device with the hip orthosis of Paaske as taught by Lowe. A skilled artisan would have been motivated to do so because Lowe teaches making a cold therapy bladder frame out of pliable metal to reinforce the bladder and resist local bending. (Lowe: [0204]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to therapeutic devices commonly used in joint treatments.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Paaske et al. (US 2013/0178775) in view of Marlin et al. (US 2015/0230943) and Lowe et al. (US 2014/0142473) as applied to claim 4 above, and further in view of Benyaminpour et al. (US 2017/0246031).

Regarding claim 5, Paaske as modified in claim 4, does not disclose the hip orthosis of claim 4, wherein the thin and pliable metal frame has top and bottom layers of foam attached to the metal frame.
However, Benyaminpour discloses has top and bottom layers of foam attached to the metal frame (Fig. 1; [0085], “two substrate layers 101 and 102 made from a flexible material and forming an outer cover for the pad.”; [0108], “One preferred embodiment of a material used for an outer covering of a pad is a polymeric foam material”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have covered the cold therapy device of Lowe with foam as taught by Benyaminpour, then applied the device to the hip orthosis of Paaske. A skilled artisan would have been motivated to do so because Benyaminpour teaches adding foam to both the bottom and top of a cold therapy pad so that the cold therapy device is comfortable to use. (Benyaminpour: [0107]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to therapeutic devices commonly used in joint treatments.

Regarding claim 6, Paaske as modified in claim 5, does not disclose the hip orthosis of claim 5, wherein the top layer of foam is covered with an outer layer that is compatible with adhering to hooks for securing a position of the cold therapy bladder.
However, Benyaminpour discloses wherein the top layer of foam is covered with an outer layer that is compatible with adhering to hooks for securing a position of the cold therapy bladder ([0040], “The attachment means can be affixed to the pad or a cover of the pad. As recognized in the art, the attachment means can be any suitable and available strap, or the like, and can comprise a buckle, snap, or hook and loop material for affixing the attachment means in place on the body when in use”). 
It would have been obvious to an artisan of ordinary skill before the effective filing date to have added hooks to the outer layer of the cold therapy device of Lowe as taught by Benyaminpour, then applied the device to the hip orthosis of Paaske. A skilled artisan would have been motivated to do so because Benyaminpour teaches adding hooks to the outer layer of a cold therapy device so that the device is secured in position in relation to the area of the body in need of treatment. (Benyaminpour: [0040]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to therapeutic devices commonly used in joint treatments.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paaske et al. (US 2013/0178775) in view of Marlin et al. (US 2015/0230943), Lowe et al. (US 2014/0142473), and Benyaminpour et al. (US 2017/0246031) as applied to claim 5 above, and further in view of Kobierowski (US 2018/0071139).

Regarding claim 7, Paaske as modified in claim 5, does not disclose the hip orthosis of claim 5, wherein the bottom layer of foam is covered with a terrycloth to contact the user.
However, Kobierowski discloses covered with a terrycloth to contact the user ([0010], “The clothing material may be terrycloth, cotton, polyester, or any possible blend of the said clothing materials.”). 
It would have been obvious to an artisan of ordinary skill before the effective filing date to have covered the outer layer of the cold therapy device of Lowe as modified by Benyaminpour with terry cloth as taught by Kobierowski, then applied the device to the hip orthosis of Paaske. A skilled artisan would have been motivated to do so because Kobierowski teaches adding terry cloth to the contact site of a cold therapy device with a user so that the device allows for breathability and sweat absorbance. (Kobierowski: [0010]) A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to therapeutic devices commonly used in joint treatments.

Conclusion

The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Schwenn et al. (EP 1,159,940) discloses an adjustable hip orthosis for the adduction and abduction of the hip joint including a waist strap and band as well as a thigh support.
Rossi et al. (EP 1,068,846) discloses a hip support device with a waist band and support as well as a thigh support, and a hinge assembly between the hip and thigh supports.
Saggers (US 2014/0155964) discloses a thermal pack for therapeutic treatments including a bladder and fluid flow channels.
Kolen et al. (US 5,865,841) discloses  a cold therapy apparatus with a bladder and external cooling device for applying a temperature controlled therapy to a target location by circulating a fluid.
Schwenn et al. (US 2012/0289878) discloses a low profile hip orthosis including a waist band and thigh support as well as a hinge assembly.
Schwenn et al. (US 2005/0283102) discloses a lightweight adjustable hip orthosis including a force multiplying connector, waist support, thigh support, and a hinge assembly.
Petursson (US 2016/0015545) discloses an orthopedic device for treating the hip that includes a waist support, thigh support, and hinge assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:00 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 3786                



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786